Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                   Nos. 04-14-00719-CV &
                                        04-14-00723-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF D.P.,
                          a Mentally Ill Person

                      From the Probate Court No. 1, Bexar County, Texas
                      Trial Court Nos. 2014-MH-3187 & 2014-MH-3096
                          Honorable Oscar J. Kazen, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

      In accordance with this court’s opinion of this date, the probate court’s judgment of
commitment and order authorizing medication are AFFIRMED.

       We order that no costs be assessed against appellant D.P. because she is indigent.

       SIGNED June 10, 2015.


                                                _____________________________
                                                Marialyn Barnard, Justice